Citation Nr: 1022414	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  09-30 582	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for acute myelogenous 
leukemia (AML), claimed as due to herbicide exposure.  

2.  Entitlement to service connection for left upper lung 
removal claimed as secondary to AML, to include entitlement 
to a temporary total evaluation under the provision of 
38 C.F.R. § 4.30 based on the need for convalescence.  

3.  Entitlement to service connection for a low back disorder 
to include as secondary to the service-connected peripheral 
neuropathy of the bilateral lower extremities.  

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  




REPRESENTATION

Appellant represented by:	Brooks McDaniel, Agent


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel


INTRODUCTION

The Veteran had active service from May 1967 to June 1969, 
and from May 1970 to March 1972.  He died on March [redacted], 2010. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2009 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the Veteran's claim of 
service connection for a low back disorder and denied a TDIU.  
Also on appeal is a September 2009 rating decision that 
denied the Veteran's claim of service connection for AML and 
upper lung removal.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from May 
1967 to June 1969, and from May 1970 to March 1972.

2.  The Veteran died on March [redacted], 2010.

3.  On March 24, 2010, unaware of the Veteran's death, the 
Board issued a decision adjudicating the appealed issues of 
service connection for AML (claimed as due to herbicide 
exposure), service connection for left upper lung removal 
(claimed as secondary to AML), to include entitlement to a 
temporary total evaluation under the provision of 38 C.F.R. 
§ 4.30 based on the need for convalescence, service 
connection for a low back disorder (to include as secondary 
to the service-connected peripheral neuropathy of the 
bilateral lower extremities), and a TDIU.

4.  On April 12, 2010, the Board was notified by data from 
the Social Security Administration that the Veteran had died 
on March [redacted], 2010.  


CONCLUSIONS OF LAW

1.  The March 24, 2010 Board decision addressing the issues 
of service connection for AML (claimed as due to herbicide 
exposure), service connection for left upper lung removal 
(claimed as secondary to AML), to include entitlement to a 
temporary total evaluation under the provision of 38 C.F.R. 
§ 4.30 based on the need for convalescence, service 
connection for a low back disorder (to include as secondary 
to the service-connected peripheral neuropathy of the 
bilateral lower extremities), and a TDIU, is vacated.  
38 U.S.C.A. § 7104(a)(West 2002); 38 C.F.R. § 20.904 (2009).  

2.  Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of the appealed issues 
at this time.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.1302 (2009); but see 38 U.S.C. § 5121A 
(Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008)). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Veteran appealed to the Board the issues of 
service connection for AML (claimed as due to herbicide 
exposure), service connection for left upper lung removal 
(claimed as secondary to AML), to include entitlement to a 
temporary total evaluation under the provision of 38 C.F.R. 
§ 4.30 based on the need for convalescence, service 
connection for a low back disorder (to include as secondary 
to the service-connected peripheral neuropathy of the 
bilateral lower extremities), and a TDIU.  

During the pendency of the appealed issues, the Veteran died 
on March [redacted], 2010.  On March 24, 2010, unaware of the 
Veteran's death, the Board issued a decision adjudicating the 
appealed issues.  On April 12, 2010, the Board was notified 
by data from the U.S. Social Security Administration that the 
Veteran had died on March [redacted], 2010.  

Unfortunately, the Veteran died during the pendency of the 
appeal.  Because of the Veteran's death prior to issuance of 
the Board decision, the March 24, 2010 Board decision was 
without legal authority, and will be vacated.  As a matter of 
law, appellants' claims do not survive their deaths.  
Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); 
Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits 
has become moot by virtue of the death of the Veteran, and 
must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009).  In 
reaching this determination, the Board intimates no opinion 
as to the merits of this appeal or to any derivative claim 
brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 
(2009).  

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the appellant for purposes of processing the 
claim to completion.  Such request must be filed not later 
than one year after the date of the Veteran's death.  See 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 
38 U.S.C. § 5121A, substitution in case of death of a 
claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to 
receive accrued benefits due to the claimant under 
[38 U.S.C.A. § 5121a]."  

The VA Secretary will be issuing regulations governing the 
rules and procedures for substitution upon death.  Until such 
regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the 
Board due to the death of the Veteran should file a request 
for substitution with the VA Regional Office (RO) from which 
the claim originated (listed on the first page of this 
decision).  


ORDER

The March 24, 2010 Board decision  that addressed the issues 
of service connection for AML (claimed as due to herbicide 
exposure), service connection for left upper lung removal 
(claimed as secondary to AML), to include entitlement to a 
temporary total evaluation under the provision of 38 C.F.R. 
§ 4.30 based on the need for convalescence, service 
connection for a low back disorder (to include as secondary 
to the service-connected peripheral neuropathy of the 
bilateral lower extremities), and a TDIU, is vacated.  

The Veteran's appeal is dismissed.


		
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


